In a medical malpractice action, (1) defendant Blaugrund appeals from an order of the Supreme Court, Queens County, dated September 5, 1978, which, inter alia, granted plaintiffs motion to compel defendants to supply plaintiff with the names of all nonparty treating physicians whom defendants have interviewed, together with copies of the transcripts or tapes or interviewers’ notes or records of such interviews, and all other materials received from such physicians and (2) both defendants appeal from so much of a further order of the same court, dated March 16, 1979, as, upon renewal and reargument, adhered to the original determination. Appeal from the order, dated September 5, 1978, dismissed as academic. That order was superseded by the order dated March 16, 1979. Order dated March 16, 1979 affirmed insofar as appealed from, with one bill of $50 costs and disbursements to cover both appeals payable jointly by appellants on the opinion of Mr. Justice Boyers at *590Special Term (98 Mise 2d 148). Mangano, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.